Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 21, 2014

                                            No. 04-14-00766-CV

                                     IN RE Helisse M. FRIESTMAN

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On November 20, 2014, real party in interest Brian Friestman filed an unopposed motion
for extension of time to file a response to the petition for writ of mandamus in this cause. The
motion is GRANTED. A response on behalf of the real party in interest is due by December 5,
2014.

           It is so ORDERED on November 21, 2014.



                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014-CI-05746, styled In the Matter of the Marriage of Brian E.
Friestman and Helisse M. Friestman and In the Interest of A.G.F., A.F.F., and E.H.F., Children, pending in the 37th
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.